Case 1:20-cv-00397-PLM-PJG ECF No. 28, PageID.176 Filed 01/28/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                                   _________

UNITED STATES OF AMERICA,

          Plaintiff,

and

SIERRA CLUB,
                                              Case No. 1:20-cv-00397-PLM-PJG
          Intervenor-Plaintiff,
                                              Hon. Paul L. Maloney
v.

WALNUTDALE FAMILY FARMS, LLC,
et al.,

          Defendants.
________________________________/

                                  CORRECTED ORDER

      The Court was informed on January 27, 2021, during the continued settlement

conference, of the parties’ agreement to settle this matter. The Court erroneously

ordered the parties to file stipulated dismissal papers. (1/27/21 Order, ECF No. 26).

That order is hereby VACATED. Instead,

      IT IS ORDERED that the United States shall file the proposed consent decree

with this Court within seven days of the Department of Justice’s approval of it.

      IT IS SO ORDERED.

Date: January 28, 2020                        /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge
